DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faul (Pub. No.: US 2012/0155736A1) and further in view of Heidrich (Pub. No.: US 2015/0254810A1).
With respect to claim 1:
Faul discloses a method for reconstruction of a medical image in a medical imaging system, the method comprising: scanning, by the medical imaging system, a patient, the scanning resulting in measurements (fig. 9A, parag. 0003); reconstructing, by an image processor, the medical image from the measurements (fig. 1A, item 22A which represents reconstruction or fig.1B, item 22b), and includes an extrapolation with a machine-learned parameter and displaying the medical image (parag. 0003 and 0023 discloses extrapolation with a machine learning).
Faul does not explicitly disclose a regularizer implemented with a machine- learned network.
Heidrich discloses a regularizer implemented with a machine- learned network (parag. 0057).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Heidrich into the teaching of Faul in order to minimizing a cost objective function containing a data fitting term and one or more image prior terms to each of the plurality of channels, the one or more image prior terms comprising cross-channel information for a plurality of channels derived from the image.
With respect to claim 4:
Faul discloses the method of claim 1 wherein reconstructing comprises reconstructing as an unrolled iterative reconstruction (parag. 0072)
With respect to claim 5:
Faul discloses the method of claim 4 wherein reconstructing comprises reconstructing with different machine-learned networks and different machine-learned parameters for extrapolation for different iterations, the machine-learned network being one of the different machine-learned networks for one of the iterations and the machine-learned parameter for the extrapolation being one of the different machine-learned parameters for the one iteration (parag. 0003 and 0023).  
With respect to claim 11:
Heidrich discloses the method of claim 1 wherein reconstructing comprises determining an updated image object from an input image object (parag. 0048).
With respect to claim 17:
Faul discloses a system for reconstruction in medical imaging, the system comprising: a medical scanner configured to scan a region of a patient, the scan providing scan data (fig. 9A, parag. 0003); an image processor configured to reconstruct a representation of the region from the scan data (fig. 1A, item 22A which represents reconstruction or fig.1B, item 22b),, the image processor configured to reconstruct by application of a extrapolation with a machine-learned weight (parag. 0003 and 0023 discloses extrapolation with a machine learning) and a display configured to display an image of the region from the reconstructed representation (parag. 0042);
	Faul does not explicitly disclose application of a gradient update operating on an output of the extrapolation.
	Heidrich discloses application of a gradient update operating on an output of the explanation (parag. 0057). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Heidrich into the teaching of Faul in order to minimizing a cost objective function containing a data fitting term and one or more image prior terms to each of the plurality of channels, the one or more image prior terms comprising cross-channel information for a plurality of channels derived from the image.
With respect to claim 18:
Heidrich discloses the system of claim 17 wherein the image processor is configured to reconstruct by application of a machine-learned model as a regularization operating on an output of the gradient update (parag. 0057). 

Claims 2, 3, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faul (Pub. No.: US 2012/0155736A1), Heidrich (Pub. No.: US 2015/0254810A1) as applied to claim 1 above and further in view of Gong (Pub. No.: US 2019/0369191A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; Faul and Heidrich do not explicitly disclose wherein scanning comprises scanning with the medical imaging system being a magnetic resonance (MR) scanner and the measurements being k-space measurements.
Gong discloses scanning with medical imaging system being a magnetic resonance (MR) scanner and the measurements being k-space measurements (parag. 0015).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Gong into the teaching of Faul in view of Heidrich in order to improve the reconstruction performance.
With respect to claim :3
Gong discloses the method of claim 1 wherein reconstructing comprises reconstructing a three- dimensional distribution of voxels representing a volume of the patient, and wherein displaying comprises volume or surface rendering from the voxels to a two-dimensional display (parag. 0053).
With respect to claim 10:
Gong discloses the method of claim 1 wherein reconstructing comprises reconstructing with the machine-learned network comprises a convolutional neural network (parag. 0009, 0012). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Faul (Pub. No.: US 2012/0155736A1), Heidrich (Pub. No.: US 2015/0254810A1) as applied to claim 17 above and further in view of Katsevich (Patent No.: US 9042626B1).
With respect to claim 20:
The rejection of claim 17 is incorporated; Faul and Heidrich do not explicitly disclose wherein the extrapolation comprises a Nesterov extrapolation.
Katsevich discloses Nesterov extrapolation (col.11, line 24-28). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Katsevich into the teaching of Faul in view of Heidrich in order to provides estimations of the attenuation coefficient inside the object being scanned.


Allowable Subject Matter
Claims 12-16 allowed.

Claims 6-9, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649